Citation Nr: 0913950	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for back condition, to 
include as secondary to service-connected left ankle sprain.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected rhinitis and post 
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include consideration on an 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  
His awards include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 and a November 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The issues of entitlement to service connection for 
headaches, to include as secondary to service-connected 
rhinitis and post traumatic stress disorder (PTSD), and 
entitlement to a TDIU, to include consideration on an 
extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back condition was not manifested during 
service or for many years thereafter, and is not otherwise 
related to such service.

2.  The competent and probative medical evidence of record 
does not demonstrate a relationship between the Veteran's 
current back condition and service-connected left ankle 
strain.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by service 
and is not secondary to service-connected left ankle sprain 
disability.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the Veteran complete notice by letters dated 
in December 2003, May 2005, and January 2009.  Notice 
addressing secondary service connection was not issued until 
the January 2009 letter.  Although the Veteran received 
inadequate notice on the theory of secondary service 
connection, as it was untimely and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In the letters, the RO included an explanation of VA's duty 
to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the Veteran sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the Veteran submit any evidence pertaining 
to the claims.  In the January 2009 letter, the RO included 
an explanation of VA's duty to assist in obtaining records 
and providing a medical examination or opinion where 
necessary, addressed the evidence needed to substantiate a 
claim for secondary service connection and addressed the 
rating criteria and effective date provisions that are 
pertinent to the Veteran's claims.           

In late January 2009, subsequent to the January 2009 letter 
from the RO, the Veteran responded, indicating that he did 
not have any other information or evidence to give VA to 
substantiate his claim.  Thus, the Board finds that he 
demonstrated actual knowledge of the notice.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
secondary service connection claim, and as such, that he had 
a meaningful opportunity to participate in the adjudication 
of his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891. 

As for the duty to assist, VA has obtained service treatment 
records, VA outpatient treatment records, private treatment 
records, afforded the Veteran VA examinations, and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).


The Veteran was awarded the CIB.  In the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 38 U.S.C.A. § 1154(b) does 
not, however, create a presumption of service connection for 
a combat veteran's alleged disability and the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996). 

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Back Condition

The Veteran contends that his current back condition is the 
result of his service, as well as, his service-connected left 
ankle sprain.  

The Veteran's service treatment records (STRs), including his 
April 1968 induction physical examination contain no evidence 
of complaints, treatment, or diagnosis for a back condition.  
The Veteran's May 1970 separation physical examination noted 
that the Veteran had back trouble, specifically a back 
strain. 

In a January 1993 letter submitted by Dr. M.H., the Veteran's 
private physician, the doctor reported that the Veteran 
injured his low back in March 1990.  He indicated that the 
Veteran's April 1992 MRI showed a fairly large bulging disc 
at L3-4.  In a March 1993 treatment record, the physician 
indicated that the Veteran has low back pain and walks with a 
definite limp, favoring his right leg.  

In an April 1993 MRI of the lumbar spine, Dr. C.G. reported a 
diagnosis of grade III abnormalities, L4-L5, L5-S1 central 
location, unchanged since 1992.     

In a May 1993 letter submitted by Dr. M.H., the doctor 
reported that he performed a bone scan to rule out serious 
pathology in early May 1993.  Dr. M.H. indicated that the 
bone scan is completely normal, and that the Veteran is 
suffering from a low back strain, and therefore, should rest 
at home. 

In a May 1994 letter submitted by Dr. M.H., the doctor 
reported that the Veteran sought treatment in April 1994.  
Dr. M.H. indicated that the weather changes caused the 
Veteran's back pain to worsen.  He further reported, that 
upon examination of the Veteran, he did not find a new 
deficit, reiterating, that the Veteran had sluggish reflexes 
and low back pain in the L4-L5 area.  Dr. M.H. stated that he 
fitted the Veteran with a wide reinforced lumbar brace and 
prescribed pain medication for his back condition.    

In December 2005, the Veteran underwent a VA examination.  At 
the time, the Veteran reported that he injured his back in 
1990 at a work site.  He stated that he believed he broke a 
vertebrae, but did not have surgery.  The Veteran described 
stiffness and pain in the lumbar area with some radiation 
down to his right posterior leg.  He denied numbness, 
tingling, bladder problems, erectile dysfunction, and fever 
or chills.  The Veteran denied the use of assistive devices, 
flare-ups, and incapacitating episodes over the past 12 
months.  He reported taking medication for his pain and 
indicated that he is currently under the care of a 
chiropractor.  The Veteran indicated that prolonged standing, 
walking, driving, limping, and cold weather aggravate his 
back condition.  He reported being retired since 1993, but is 
able to perform his daily living activities without any 
assistance.  


X-rays of the Veteran's lumbosacral spine showed degenerative 
changes if the lumbar spine with osteophyte in the lumbar 
vertebral bodies, some narrowing of the intervertebral space 
between L4-L5 and L5-S1, with no evidence of recent fracture 
or dislocation.  

Upon review of the claims file, the examiner diagnosed the 
Veteran with a back condition with moderate residuals, 
opining that the Veteran's back condition is not caused by or 
a result of his military service.  He further opined that the 
Veteran's back condition is not aggravated by the Veteran's 
left ankle sprain, explaining that the Veteran is not 
limping, nor does he require any assistive devices for 
walking.  The examiner noted that the Veteran's gait, 
posture, and the severity of his left ankle condition do not 
affect his current back condition.  Finally, the examiner 
indicated that the Veteran's current back condition was 
caused by an accident or injury at work, and is not related 
to service.   

Upon review of the evidence, the record shows that the 
Veteran currently has a back condition.  A private medical 
treatment record dated in January 1993 notes that the Veteran 
has a back condition since March 1990, when he injured his 
back while working.  A  December 2005 VA medical examination 
report confirms and notes the Veteran's diagnosis of a back 
condition. 

Regarding the Veteran's claim that his back condition is 
directly related to service, the negative evidence in this 
case outweighs the positive.  The Veteran genuinely believes 
that his back disability is related to service.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed back 
disability, and his views are of no probative value.  
Moreover, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the VA medical professional who 
thoroughly discussed the evidence of record and the etiology 
of the Veteran's claimed back disability, and found that it 
was caused by an accident or injury at work, and is not 
related to service.  See Jandreau v. Nicholson, 492 F.3d 
1372; Buchanan v. Nicholson, 451 F.3d 1331.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, while the Board notes the Veteran's May 1970 
separation examination indicated that he had a back strain in 
service, the evidence of record, namely the Veteran's claim 
that his back disability began in 1990 due to a work injury, 
and medical treatment records regarding his back disability 
dated in January 1993, do not show any treatment for a back 
disability until March 1990, approximately 19 years following 
his separation from service.  The passage of more than 19 
years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Similarly, regarding the Veteran's claim that his back 
disability is secondary to his service-connected left ankle 
sprain, the negative evidence in this case outweighs the 
positive.  The Veteran genuinely believes that his back 
disability is secondary to his service-connected left ankle 
disability.  The Veteran's lay opinion is far outweighed by 
the detailed opinion provided by the VA medical professional 
who thoroughly discussed the evidence of record and the 
etiology of the Veteran's back disability, and found that the 
claimed disability is not aggravated by the Veteran's left 
ankle sprain, explaining, that the Veteran is not limping, 
nor does he require any assistive devices for walking.  The 
examiner noted that the Veteran's gait, posture, and the 
severity of his left ankle condition do not affect his 
current back condition.  See Jandreau and Buchanan, id.  

The Veteran's participation in combat does not alter the 
requirements of a medical nexus.  Collette, 82 F.3rd at 389.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Service connection for 
back condition, to include as secondary to service-connected 
left ankle sprain, is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Service connection for back condition, to include as 
secondary to service-connected left ankle sprain, is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review regarding 
the Veteran's claims of service connection for headaches, to 
include as secondary to service-connected rhinitis and PTSD 
and entitlement to a TDIU. 

Regarding the Veteran's claim of headaches, the Board notes 
that the Veteran submitted a statement in November 2005, 
indicating that his service-connected rhinitis and PTSD 
contribute to his headaches.  In the same statement, the 
Veteran reported that he sought treatment for headaches and 
rhinitis from a private physician, Dr. V.P.B., in Baton 
Rouge, Louisiana, however, that he was unable to obtain the 
records.  Furthermore, during a December 2005 VA examination, 
the Veteran reported that his headaches began while in 
service, however, after he returned to Ft. Rucker from 
Vietnam.  He also reported that he received the 
aforementioned treatment from Dr. V.P.B for a three year 
period following separation from service, and specified the 
month of March 1971.  Moreover, the Board notes the May 2004 
Rating Decision indicates that the RO considered a statement 
from Dr. V.P.B. dated March 2, 1971, however, the claims file 
does not contain a report of the aforementioned statement.  

As such, the Board notes that under 38 C.F.R. § 3.159(c)(1), 
VA has a duty to assist claimants in obtaining evidence 
pertinent to their claims.  Therefore, based upon the above, 
the AMC/RO should request treatment records from Dr. V.P.B. 
for the Veteran regarding his headache condition and 
treatment during the aforementioned time frame following 
separation from service.  Given the Veteran's report of 
treatment shortly after service, he should also be afforded a 
VA examination to determine the likely etiology of the 
claimed headaches.  38 C.F.R. § 3.159(c)(4).  


Regarding the Veteran's claim of entitlement to TDIU, the 
Board notes that the RO denied the claim because the Veteran 
did not meet the scheduler criteria for TDIU of 38 C.F.R. § 
4.16(a).  In this regard, it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are authorized to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

With respect to the claim for TDIU on an extraschedular 
basis, the February 2006 VA examiner confirmed the Veteran's 
diagnosis of PTSD, indicating that the Veteran is unable to 
obtain and maintain gainful employment in the competitive 
market.  As such, there is evidence to suggest that the 
Veteran was unable to work due to a service-connected 
disability and that the severity of his service-connected 
PTSD disability presents an exceptional and unusual 
disability picture with a related factor of marked 
interference with employment, specifically shown as an 
inability to work, so as to render impractical the 
application of the regular schedular standards.  

Accordingly, the Board finds that referral of the Veteran's 
claim to the Under Secretary for Benefits or Director of 
Compensation and Pension Service is warranted.  The Board 
lacks the authority to assign an extraschedular rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran in 
order to obtain the names and addresses of 
all medical care providers who have treated 
him for complaints related to his headaches, 
since May 1970, specifically, Dr. V.P.B.  
The RO/AMC should then obtain and associate 
those records with the claims file.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
headaches.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  Based on 
the examination and review of the record, 
the examiner should offer an opinion as to 
the following:

(a)  whether it is at least as likely as not 
the any currently diagnosed headaches were 
incurred in service, or 

(b)  whether it is at least as likely as not 
that any currently diagnosed headaches are 
caused or aggravated the Veteran's service-
connected rhinitis and/or service-connected 
PTSD.  

A complete rationale for any opinions 
expressed must be given.

3.  After completion of the foregoing, the 
AMC/RO should readjudicate the claim of 
service connection for headaches, to include 
as secondary to the service-connected 
rhinitis or PTSD.  

4.  After completion of the foregoing, (to 
include consideration of whether service 
connection for headaches can be granted) the 
RO/AMC should refer the case to the 
Director, Compensation and Pension, for a 
determination as to whether the Veteran is 
entitled a total evaluation based on 
individual unemployability on an 
extraschedular basis, under 38 C.F.R. 
§ 4.16(b).  The RO/AMC should include in 
this referral a full statement as to the 
Veteran's service-connected disabilities, 
employment history, education and vocational 
attainment and all other factors having a 
bearing on the issue.  The Director, 
Compensation and Pension, is requested to 
provide adequate reasons and bases for any 
decision.  

5.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


